 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    TIMOTHY PRINCE FRANKLIN,                             Case No.: 1:19-cv-00561-JLT (HC)

12                       Petitioner,                       ORDER TRANSFERRING CASE TO THE
                                                           SACRAMENTO DIVISION OF THE
13           v.                                            EASTERN DISTRICT OF CALIFORNIA
14    R. FISHER, JR.,
15                       Respondent.
16

17          In this habeas corpus action brought pursuant to 28 U.S.C. ' 2254, the petitioner

18   challenges a conviction from Sacramento County, which is located in the Sacramento Division of

19   this Court. Therefore, the petition should have been filed in the Sacramento Division.

20          Local Rule 120(f) provides that a civil action which has not been commenced in the

21   proper division may, on the court’s own motion, be transferred. Therefore, the Court ORDERS:
22          1. This action is transferred to the United States District Court for the Eastern District of
23   California sitting in Sacramento; and
24   ///
25   ///
26   ///
27   ///
28   ///
                                                       1
 1           2. All future filings shall reference the new Sacramento case number assigned and shall

 2   be filed at:
                                   United States District Court
 3                                 Eastern District of California
                                   501 "I" Street, Suite 4-200
 4                                 Sacramento, CA 95814
 5
     IT IS SO ORDERED.
 6

 7       Dated:     May 7, 2019                               /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
